Title: General Orders, 29 April 1776
From: Washington, George
To: 



Head Quarters, New York, April 29th 1776.
Parole Dunning.Countersign Glynn.


The Army to be ready to encamp, upon the Ground mark’d out by the Qr Mr General, on Wednesday morning at eight O’Clock; Col. Mifflin will, upon the Application of the Commanding Officers of Regiments, and Corps, supply the necessary Tents and Camp Equipage, Straw and Firewood—The Troops are to be brigaded and encamped in the following Order—The first Brigade on the right, The second upon the left, and the fourth in the Centre—The Regiment of Artillery in the Rear of the Park of Artillery, which is to be formed upon the Ground assign’d for that purpose—The Regiments are to be brigaded as follows—viz.
First Brigade under the Command of B: Genl Heath. Learnard’s. Read’s. Bailey’s. Prescot’s. and Baldwins.

Second Brigade under the Command of Brigdr Genl Spencer. Parson’s. Huntington’s[.] Wylly’s. Arnold’s. and Wards.
Third Brigade under the Command of Brigd. Genl Green. Hand’s. Varnum’s. Hitchcock’s. and Little’s.
Fourth Brigade commanded by Brigr Genl Earl of Stirling[.] Webb’s. Nixon’s. McDougall’s. and Ritzema’s.
The third Brigade under Brigd. Genl Green, to encamp upon the Ground mark’d out upon Long-Island—The Companies of Virginia and Maryland Riffle Men, to be included in Lord stirlings Brigade.
As Captain Van Dyck, commanding the Grenadier Company of the City of New-York, has, by Letter, acquainted Lord Stirling, that the Circular Battery to the North-West of this City, is now compleat; and the General being informed that the said Grenadier Company, did on the first Alarm of danger from the Enemy, voluntarily undertake to erect the said Battery, and have themselves, in a most masterly, and neat manner, finished the same: The General justly admiring such an Example of Spirit, and Perseverance, and highly esteeming a Body of Men possessed of the noblest Virtues of good Citizens, desires his Thanks to be thus publicly given to the Company of Grenadiers, for this Instance of their ready Compliance with his wishes.
The Officers, and Men, of Col. Winds Regiment, to be dismissed from the Laboratory, and prepare for embarkation—The Regiment of Artillery are immediately to furnish a sufficient number of Men for that duty.
Col. Prescots regiment is to remain in their present Encampment, until further orders.
Col. Wyllys’s Regiment are to occupy the Barracks at present possessed by Col. McDougall’s Regiment.
The Qr Mr General, with Field-Officers of the regiment of Artillery, are with proper Assistants to assemble at Sun-rise to morrow Morning, at Bayard’s-hill to mark out the Ground for the Artillery Park, and for the Encampment of the Regiment of Artillery.
